A decree of distribution in the above-entitled estate was rendered in the superior court of Sacramento county on the fourth day of August, 1908. A notice of appeal therefrom was given October 3, 1908. A proposed bill of exceptions was filed September 14, 1908, and amendments thereto proposed by respondent, the administrator of said estate, and served upon appellant on the thirteenth day of October, 1908. No other step has been taken and no other proceeding had in the prosecution of said appeal. Appellant has manifestly been guilty of unwarranted laches and delay in the premises, and the conclusion is justified that the appeal was taken for delay and that it has since been abandoned.
The motion to dismiss, based upon the foregoing and other grounds, is not contested. There was, indeed, no appearance by appellant at the hearing.
The appeal is dismissed.
Chipman, P. J., and Hart, J., concurred. *Page 377